Case 5:20-cr-00028-MW-MJF Document 1 Filed 08/18/20 Page 1 of 52

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF FLORIDA

 

PANAMA CITY DIVISION

UNITED STATES OF AMERICA
SEALED
v. INDICTMENT
MARGO DEAL ANDERSON FL 0er2e-M Wu
and — .
JOSEPH ADAM ALBRITTON
/
THE GRAND JURY CHARGES:
COUNT ONE

A. INTRODUCTION
At all times material to this Indictment:

1 MARGO DEAL ANDERSON was elected as Mayor of Lynn Haven
on April 21,2015. ANDERSON was re-elected as Mayor of Lynn Haven on April
16, 2019. As Mayor of Lynn Haven, ANDERSON was the head of the municipal
government and supervised the City Manager, who was responsible for the day-to-
day operations and administrative functions of Lynn Haven. ANDERSON, as
Mayor, participated in all Lynn Haven Commission meetings, set the agenda for all
Commission meetings, and possessed one vote on the City Commission equal to

each Commissioner.

 
Case 5:20-cr-00028-MW-MJF Document 1 Filed 08/18/20 Page 2 of 52

2. Between on or about August 22, 2017, and March 26, 2019, Michael
Edward White (M. White) was the City Manager of Lynn Haven. As City
Manager, M. WHITE was the administrative head of the municipal government
and was responsible for the day-to-day operations and administrative functions of
Lynn Haven.

3. JOSEPH ADAM ALBRITTON entered into a contract with Lynn
Haven to be the City Attorney for Lynn Haven on or about October 22, 2018,
effective October 15, 2018, for one year. The contract retained ALBRITTON to
provide professional legal services and perform other related duties to the
Governing Body of the City and its employees as specified in the agreement.
ALBRITTON executed an addendum to the professional services contract to be
City Attorney on or about October 3 1, 2019, for an additional period of two years.

4, As the mayor of Lynn Haven, MARGO DEAL ANDERSON was an
agent of the City of Lynn Haven, and had a fiduciary duty to act in the best
interests of Lynn Haven and its citizens.

5. As the City Attorney for Lynn Haven, JOSEPH ADAM
ALBRITTON was an agent of the City of Lynn Haven, and had a fiduciary duty
to act in the best interests of Lynn Haven and its citizens.

6, Erosion Control Specialists (SECS) was incorporated in the State of

Florida on May 10, 2011. David Mitchelle White (“D. White”) was listed as a
| 2
Case 5:20-cr-00028-MW-MJF Document 1 Filed 08/18/20 Page 3 of 52

director of ECS. In a 2018 amended annual report and a 2019 annual report filed
with the State of Florida, D. White was listed as a director and Vice President of
ECS.

7. On October 10, 2018, Hurricane Michael caused severe damage to
public and private property, public utilities, public buildings, public
communications systems, public streets and roads, and public drainage systems
within the City of Lynn Haven, Florida (Lynn Haven).

8. On October 16, 2018, as a result of Hurricane Michael, Lynn Haven
adopted a local state of emergency for post disaster relief and planning and
approved Hurricane Michael Resolution No. 2018-10-16. In the resolution, Lynn
Haven waived the procedures and formalities otherwise required under Florida law
to take action to ensure the safety, welfare, and health of the citizens of Lynn
Haven, including: entering into contracts; incurring obligations; acquisition and
distribution of materials, supplies, and other expenses related to the storm event;
appropriation and expenditure of public funds; and the employment of permanent
and temporary workers. The resolution delegated emergency powers to the mayor
of Lynn Haven, MARGO DEAL ANDERSON, or her designee, to discharge the
duties and exercise powers for the above described activities until the local

emergency declared had expired and the resolution was rescinded. The
Case 5:20-cr-00028-MW-MJF Document 1 Filed 08/18/20 Page 4 of 52

Declaration of Emergency was to be automatically renewed every seven days until
further action was taken by Lynn Haven.

9, On October 23, 2018, as a result of Hurricane Michael, Lynn Haven
again declared and reinstated a local state of emergency for post disaster relief and
planning and entered Hurricane Michael Resolution No. 2018-10-23-002. This
Declaration of Emergency contained the same provisions as the original
declaration of emergency and was effective for seven days. The Declaration of
Emergency was required to be renewed or it would automatically expire.

10. On October 30, 2018, Lynn Haven voted to end the local state of
emergency and end the designation of the emergency powers to the mayor or her
designee.

11. Prior to Hurricane Michael, Lynn Haven contracted with two national |
disaster relief companies to provide disaster relief services for the city following a
hurricane. These companies, referred to as Company C and Company D in this
Indictment, provided debris removal services for Lynn Haven after Hurricane
Michael, submitted invoices with supporting documentation for their services, and
received payment from Lynn Haven, which was reimbursed by the Federal

Emergency Management Agency (FEMA) for the expenses.
Case 5:20-cr-00028-MW-MJF Document 1 Filed 08/18/20 Page 5 of 52

12. - FEMA is an agency of the United States Department of Homeland
Security and is responsible for coordinating the federal government's response to
natural and man-made disasters. The primary purpose of FEMA is to coordinate
the response to a disaster that has occurred in the United States and that
overwhelms the resources of local and state authorities. In addition to on-the-
ground support of disaster recovery efforts, FEMA provides state and local
governments with experts in specialized fields and the funding for rebuilding
efforts for infrastructure. FEMA also provides for the reimbursement of many
expenses incurred by local governments in cleaning up and restoration after natural
disasters, such as hurricanes.

13. On October 22, 2018, with the knowledge and concurrence of
MARGO DEAL ANDERSON, M. White, on behalf of Lynn Haven, and D.
White, as owner of ECS, signed an agreement for ECS to provide Lynn Haven
with “Emergency And/Or Exigent Services, Ancillary Construction Services, or
Construction Due To The Effects of Hurricane Michael.” The agreement
referenced ECS as a “contractor,” with the effective date of October 11,2018. The
term of the agreement was for no more than 90 days to perform services for Lynn
Haven. As part of the agreement, ECS agreed to provide detailed invoices
requesting payment for services accompanied by such documentation or data,

including back-up documentation sufficient for reimbursement of expenses by
5
Case 5:20-cr-00028-MW-MJF Document 1. Filed 08/18/20 Page 6 of 52

FEMA for Lynn Haven payments to ECS. JOSEPH ADAM ALBRITTON
_ drafted this agreement.

14. On or about October 28, 2018, with the knowledge and concurrence
of MARGO DEAL ANDERSON, M. White, on behalf of Lynn Haven, and D.
White, owner of ECS, signed an amended agreement for ECS to provide Lynn
Haven with “Emergency And/Or Exigent Services, Ancillary Construction
Services, or Construction Due To The Effects of Hurricane Michael.” Notably, the
90 day term provided for in the original agreement was replaced with no deadline;
rather, the agreement provided the duration to be “for such time as necessary to
perform the services for the project.” Additionally, the amended agreement
included new specific language advising D. White and ECS that FEMA financial
assistance would be used to fund the contract with Lynn Haven, and that ECS
would comply with all applicable federal regulations and executive orders, as well
as all FEMA policies, procedures, and directives. Under the amended agreement,
ECS also agreed to provide FEMA with access to its books and records, and was
further advised of federal program fraud and false statement prohibitions.
JOSEPH ADAM ALBRITTON drafted this amended agreement.

15. After Hurricane Michael, MARGO DEAL ANDERSON requested
that the City Manager and D. White have ECS provide debris removal and repairs

to her personal residence and the private residences of her mother and another
. 6
Case 5:20-cr-00028-MW-MJF Document1 Filed 08/18/20 Page 7 of 52

neighbor. These services were billed by ECS to, and paid by, Lynn Haven in
invoices that falsely claimed services were provided for public areas in Lynn
Haven.

16. In late October or early November 2018, JOSEPH ADAM
ALBRITTON discussed with D. White expanding the work that ECS was
performing for Lynn Haven, to include the pick-up of residential trash in Lynn
Haven. ALBRITTON drafted’a supplemental agreement between Lynn Haven
and ECS authorizing ECS to assist Lynn Haven in the removal of residential trash.
The effective date of this “task order” was listed as three weeks earlier — October
15, 2018, and the “task order” authorized payment to ECS at a rate of no more than
$3 00.00 per hour, per crew, for removal of trash. The task order stated that it
would terminate upon notice by Lynn Haven, but-was not to exceed 45 days from
the effective date (October 15, 2018).

17. On November 8, 2018, M. White and D. White executed an “Exhibit
“A 7 Task order 18-001” that ostensibly was an agreement under the Amended
Agreement described in paragraph #12 above, authorizing ECS to charge Lynn
Haven for residential trash pick-up, including allowing ECS to bill Lynn Haven for

residential trash pick-up that had not been performed by ECS during October 2018.
~ Case 5:20-cr-00028-MW-MJF Document 1. Filed 08/18/20 Page 8 of 52

18. In late October 2018, JOSEPH ADAM ALBRITTON provided to
City Manager M. White a list of companies that he claimed had provided prices
that would be charged to receive reduced vegetative debris or chips.
ALBRITTON advised M. White that a company, referred to as Company A in this
Indictment, provided the lowest price at $4.70 per cubic yard and there was an
immediate need to dispose of reduced debris. ALBRITTON told M. White that
Lynn Haven had asked that the debris removal companies associated with the City
use only locations that charged at a rate that the haulers could bill to Lynn Haven
that was higher than several of the individuals and companies who attempted to
‘submit bids for the debris dumping. ALBRITTON also told the City Manager
that the dumping location owned by Company A was the most economic solution
and should be selected by debris removal companies associated with Lynn Haven
to dispose of vegetative debris or chips. At that time, ALBRITTON was also
employed by, and provided legal services to, Company A, a fact that was not
disclosed by ALBRITTON.

19. After Hurricane Michael, JOSEPH ADAM ALBRITTON directed
D. White to have ECS provide debris removal and repairs to his personal residence
and the residence of his girlfriend. These services were billed to Lynn Haven by
ECS in invoices that falsely claimed services were provided for public areas in

Lynn Haven, which paid ECS. ALBRITTON also requested and obtained from
8
Case 5:20-cr-00028-MW-MJF Document 1 Filed 08/18/20 Page 9 of 52

ECS an invoice for the debris removal services provided at his residence, which
invoice ALBRITTON submitted to his insurance company falsely claiming he had
paid ECS for debris removal and repairs.
B. THE CHARGE
Between on or about August 1, 2015, and on or about August 11, 2020, in
the Northern District of Florida and elsewhere, the defendants,
MARGO DEAL ANDERSON
and
JOSEPH ADAM ALBRITTON,
did knowingly and willfully combine, conspire, confederate, and agree together
and with other persons to:
1. devise, and intend to devise, a scheme to defraud and for obtaining
money and property by means of material false and fraudulent pretenses,
representations, and promises, and to cause wire communications to be
transmitted in interstate and foreign commerce for the purpose of
executing such scheme, in violation of Title 18, United States Code,
Section 1343; and
2. did knowingly and willfully devise and intend to devise a scheme to
defraud and deprive the City of Lynn Haven and its citizens of their right

to the honest services of ANDERSON, the elected Mayor of Lynn

Haven, Florida, and ALBRITTON, the City Attorney for Lynn Haven,
. 9
Case 5:20-cr-00028-MW-MJF Document1 Filed 08/18/20 Page 10 of 52

Florida, through bribery or kickbacks, and to cause wire communications
to be transmitted in interstate and foreign commerce for the purpose of
executing such scheme, in violation of Title 18, United States Code,
Sections 1343 and 1346;
_C. MANNER AND MEANS
The manner and means by which this conspiracy was committed included
the following: |
Public Official Positions
1, The defendants and conspirators used MARGO DEAL
ANDERSON’s public official position as the Mayor of Lynn Haven, and
JOSEPH ADAM ALBRITTON’s public official position as a City Attorney of
Lynn-Haven, to offer, give, solicit, receive, agree to accept, and accept things of
value from companies and individuals having business interests in Lynn Haven.
These things of values were offered to ANDERSON and ALBRITTON with the
intent that they would be influenced in the performance of official acts.
ANDERSON and ALBRITTON demanded, sought, agreed to accept, and
received things of value with the intent that they would be influenced in the

performance of official acts.

10
Case 5:20-cr-00028-MW-MJF Document 1 Filed 08/18/20. Page 11 of 52

2. MARGO DEAL ANDERSON used her position as Mayor of Lynn
Haven to take official action favorable to Company A, Company B,.and other
companies, that included voting on measures pending before the Lynn Haven City
. Commission, signing resolutions, contracts, agreements, and promissory notes, and
pressuring and advising City officials to perform specific official acts.

3. JOSEPH ADAM ALBRITTON used his position as City Attorney
of Lynn Haven to take official action favorable to Company A, Company B, and
other companies, including drafting official documents, signing official documents,
conducting alleged bid procedures for contracts, and pressuring and advising City
officials to perform specific official acts.

ECS Fraudulent Invoices
A: | D. White used ECS as a means to fraudulently obtain money from
Lynn Haven. D. White submitted invoices requesting payment for services
allegedly provided by ECS to Lynn Haven, but which were false and fraudulent as
to a number of material matters.

5. M. White, as City Manager of Lynn Haven, approved all ECS
invoices and directed city employees to immediately pay ECS for those invoices,
even though other contracted debris removal companies had to wait for payment of

invoices submitted for Hurricane Michael disaster relief and debris removal.

Il
Case 5:20-cr-00028-MW-MJF Document1 Filed 08/18/20 Page 12 of 52

6. After Hurricane Michael, MARGO DEAL ANDERSON requested
that the City Manager and D. White have ECS provide debris removal and repairs
to her personal residence and the private residences of her mother and a neighbor.
These services were valued at approximately $48,000 but were billed by ECS to,
and paid by, Lynn Haven in invoices that falsely claimed services were provided
for public-areas in Lynn Haven.

7. MARGO DEAL ANDERSON and M. White signed Lynn Haven
checks issued to ECS based upon fraudulent invoices that falsely claimed work by
ECS was performed at various Lynn Haven public locations when the invoices
included work performed by ECS at private residences and premises of public
officials, including ANDERSON and the private residences of her mother and a
neighbor.

8. While D. White and ECS were providing services to Lynn Haven, M.
White received things of value from D. White, including repairs to, and debris

‘removal from, M. White’s residence in Lynn Haven and his farm located outside
Lynn Haven in Bay County, money for the purchase of M. White’s farm, an
automobile, and cash. |

9. These repairs to, and debris removal from, the residence and farm of
M. White were billed to Lynn Haven with false invoices submitted by D. White to

Lynn Haven with invoices falsely stating that work had been performed at
12
Case 5:20-cr-00028-MW-MJF Document1 Filed 08/18/20 Page 13 of 52

locations in Lynn Haven. M. White approved the ECS invoices and directed Lynn
Haven employees to pay the invoices.

10. While D. White and ECS were providing services to Lynn Haven,
MARGO DEAL ANDERSON received things of value from D. White, including
repairs to, and debris removal from, ANDERSON’s private residence in Lynn
Haven and the private residences of her mother and a neighbor.

11. After Hurricane Michael, JOSEPH ADAM ALBRITTON caused
D. White to have ECS provide debris removal and repairs to his personal residence
and the residence of his girlfriend. These services were valued at approximately
$25,000, but were billed by ECS to, and paid by Lynn Haven in invoices that
falsely claimed services were provided for public areas in Lynn Haven,
ALBRITTON also requested and obtained from ECS an invoice for the services
_ provided at his residence, which invoice falsely stated that ALBRITTON paid the
invoice in full, and which ALBRITTON submitted to his insurance company
falsely claiming that he paid ECS for debris removal and repairs, and requesting |
reimbursement from the insurance company.

12. While D. White and ECS were providing services to Lynn Haven,
JOSEPH ADAM ALBRITTON received things of value from D. White,
including repairs to, and debris removal from, the private residences of

ALBRITTON and his girlfriend in Lynn Haven, and cash.
13
Case 5:20-cr-00028-MW-MJF Document1 Filed 08/18/20 Page 14 of 52

13 : When ECS invoices were being assembled for submission to FEMA
by Lynn Haven for reimbursement, it was apparent that most of the ECS invoices
that had been paid provided no details in support of the requested payments. When
directed to provide supporting documentation for the monies requested and already
paid, D. White submitted false time sheets prepared by another person. The time
sheets were false and fraudulent in that they included names of individuals who
had not worked at the claimed location, were off that day, worked at other projects —
outside Lynn Haven, or had never worked for ECS at the time of the timesheet.
Additionally, in many invoices, the specific Lynn Haven locations of work claimed
to have been done by ECS were false. These time sheets describing the attendance
of ECS workers were certified by a Lynn Haven Department Head of Recreation
and Parks, as accurate, but they were not, as the public official well knew. .

14. ECS invoices were submitted to Lynn Haven for payment of services
that were not authorized under the emergency contract and were for the private
residences of some Lynn Haven officials. The performance of ECS post-hurricane
debris removal and repairs at the private residences of some Lynn Haven officials
and other private individuals were concealed and not disclosed in the ECS invoices
submitted by D. White. M. White approved the invoices and caused them to be

paid to ECS by Lynn Haven.

14
Case 5:20-cr-00028-MW-MJF Document1 Filed 08/18/20 Page 15 of 52

15. Acheck register listing all checks and payments of monies to vendors
by Lynn Haven was provided to MARGO DEAL ANDERSON, City Manager M.
White, and the Deputy Finance Director on a regular basis. The check register
included the amount of the Lynn Haven check, the vendor, and related accounting
information. ANDERSON regularly signed off on the check register detailing
Lynn Haven payments to vendors, including ECS. ANDERSON signed off on a
number of check registers that included the payment of invoices to ECS totaling
approximately $5 million between October 26, 2018, and March 2019, and never
questioned any of the payments made to ECS until after the resignation of the City
manager and the subsequent inquiry concerning the large amount of monies paid
by Lynn Haven to ECS.

16. On October 23, 2018, D. White and ECS submitted to Lynn Haven a
false invoice for hurricane clean-up in the amount of $180,722.75 that claimed
work by ECS was done at a Lynn Haven park and water plant on eight separate
days. The ECS supporting documents submitted to Lynn Haven for this fraudulent
invoice included individuals who were in fact working at locations outside Lynn
Haven for a different contractor. This invoice, and a separate ECS $44,000 invoice
for painting a Lynn Haven building prior to the hurricane, were approved and paid
by Lynn Haven as emergency expenditures. With the approval of MARGO

DEAL ANDERSON, M. White issued a handwritten check in the amount of
15
Case 5:20-cr-00028-MW-MJF Document 1. Filed 08/18/20 Page 16 of 52

$224,722.75 to ECS within three days after the submission of the invoices, and
ANDERSON specifically authorized the cashing of the Lynn Haven check.

17. On November 12, 2018, a false invoice for hurricane clean-up in the »
amount of $527,512.65 was submitted to Lynn Haven by D. White and ECS that
falsely claimed work by ECS was done at a cemetery and sports complexes during
a seven day period.’ Instead of doing the work at the locations described, ECS
workers conducted debris removal and clean-up at the residence of M. White
located in Lynn Haven, his farm located outside of Lynn Haven in Bay County, the
residences of MARGO DEAL ANDERSON, her mother, and a neighbor, and the
residences of JOSEPH ADAM ALBRITTON and his girlfriend. The work on
these private residences was concealed and not reported in the invoices, and no
supporting documents to the invoice were provided. The invoice was approved by
M. White, who directed employees of Lynn Haven to pay this invoice.. This
invoice was included in the payment of three invoices to ECS in a Lynn Haven
check issued to ECS on November 15, 2018, totaling $1,288,716.54.

18. For the invoice submitted on November 12, 201 8, described in
paragraph #17 above, D. White and ECS subsequently submitted false Daily Time
Sheets purporting to show numerous individuals worked 12 hours per day on
November 11, 2018. These time sheets were prepared by a conspirator, who also

prepared time sheets for the same day for ECS to pay its employees. The payroll
16
Case 5:20-cr-00028-MW-MJF Document1 Filed 08/18/20 Page 17 of 52

time sheets prepared by the conspirator and used to pay ECS employees listed most
of the employees as not working on that day.
ECS Trash Pick-Ups.

19. After the initial declaration of an emergency by Lynn Haven had been
revoked and expired, JOSEPH ADAM ALBRITTON, MARGO DEAL
ANDERSON, and others sought to locate additional Lynn Haven projects that _
could provide money to D. White and ECS. One project was the Task Order
agreement that ALBRITTON drafted and directed the City Manager to execute
with D. White, ostensibly as part of the Emergency Agreement with ECS, to
conduct trash pick-up using a pick-up truck and a trailer, at a cost of no more than

$300 per hour per crew, throughout Lynn Haven. This action was implemented
despite the ability of Lynn Haven waste trucks to pick-up large amounts of
household trash and deposit large amounts of trash at the dump at no increased cost
to Lynn Haven.

20. In late October or early November 2018, JOSEPH ADAM
ALBRITTON discussed with D. White expanding the work that ECS was
performing for Lynn Haven, to include the pick-up of residential trash in Lynn
Haven. ALBRIT TON drafted a supplemental agreement between Lynn Haven
and ECS authorizing ECS to assist Lynn Haven in the removal of residential trash.

The effective date of this “task order” was listed as three weeks earlier — October
17
Case 5:20-cr-00028-MW-MJF Document 1 Filed 08/18/20 Page 18 of 52

15, 2018, and the “task order” authorized payment to ECS at a rate of no more than
$300.00 per hour per crew for removal of trash. The task order stated that it would
terminate upon notice by Lynn Haven, but was not to exceed 45 days from the
' effective date (October 15, 2018).

21. On November 8, 2018, M. White and Dz White executed an “Exhibit
A —Task order 18-001” that ostensibly was an agreement under the Amended
Agreement described in paragraph #14 of Section A above, authorizing ECS to
charge Lynn Haven for residential trash pick-up, including allowing ECS to bill
Lynn Haven for residential trash pick-up that had not been performed by ECS
during October 2018. |

22. On November 9, 2018, JOSEPH ADAM ALBRITTON sent an email
to City Manager M. White and MARGO DEAL ANDERSON that the trash pick-
up work order did not require approval by the Commission, as it confirmed the verbal
task order approved by ANDERSON and M. White in October. The trash pick-up —
Task Order was then removed from the agenda for approval by the Lynn Haven
Commission.

23. OnNovember 13, 2018, a false invoice for hurricane clean-up in the
amount of $332,387.76 was submitted to Lynn Haven by D. White and ECS that
falsely claimed trash pick-up was conducted by ECS during a fourteen day period

starting on October 18, 2018. No documentation was submitted in support of this
18
Case 5:20-cr-00028-MW-MJF Document1 Filed 08/18/20 Page 19 of 52—

invoice. The claimed trash pick-up did not occur, and there was no record of any
trash being dumped at the Bay County refuse location, nor did City manager M.
White obtain approval from Bay County for ECS to use the account of Lynn
Haven to dump items at the Bay County facility until at least October 31, 2018.
This invoice was included in the payment of three invoices to ECS in a Lynn
Haven check issued to ECS on November 15, 2018, totaling $1,288,716.54.

24. From the monies fraudulently paid by Lynn Haven for trash pick-up
that did not actually occur, JOSEPH ADAM ALBRITTON solicited D. White to
pay ALBRITTON money paid to ECS pursuant to the trash pickup agreement.
Over the course of the next twelve weeks, ALBRITTON received $10,000 in cash
from D. White per week of claimed trash pickup, linking to the payment of twelve
weeks of trash pick-up in Lynn Haven.

25. On November 29, 2018, a false invoice for hurricane clean-up in the
amount of $135,445.03 was submitted to Lynn Haven by D. White and ECS that
falsely claimed trash pick-up was conducted by ECS during a seven day period
starting on November 23, 2018, (the day after Thanksgiving). However, there
were only 6 dump tickets from the Bay County refuse location for this time period,
for which D. White and ECS charged Lynn Haven $19,349 per day. This invoice
was included in the payment of two invoices to ECS in a Lynn Haven check issued

to ECS on November 30, 2018, totaling $433,365.85. At the direction of
. 19
Case 5:20-cr-00028-MW-MJF Document 1 Filed 08/18/20 Page 20 of 52

ALBRITTON, D. White paid ALBRITTON $10,000 in cash from the proceeds
of the Lynn Haven check to ECS.

26. On December 13, 2018, a false invoice for hurricane clean-up in the
amount of $185,503.17 was submitted to Lynn Haven by D. White and BCS that
falsely claimed trash pick-up was conducted by ECS during a 13-day period
starting on November 30, 2018. The actual dump tickets from the Bay County
refuse location for this time period did not support the claims of the invoice.
Additionally, the trash-pick-up agreement had expired on November 29, 2018,
and ECS was not authorized to collect residential trash or receive payment from
Lynn Haven for such services. This invoice was included in the payment of two
invoices to ECS in a Lynn Haven check issued to ECS on December 14, 2018,
totaling $515,731.31. At the direction of ALBRITTON, D. White paid
ALBRITTON $20,000 in cash from the proceeds of the Lynn Haven check to
ECS.

27. On December 28, 2018, a false invoice for hurricane clean-up in the
amount of $481,215.24 was submitted to Lynn Haven by D. White and ECS that
falsely claimed trash pick-up was conducted by ECS during a 17-day period
starting on December 13, 2018, and continuing before and after Christmas Day,
and through Christmas week. The majority of ECS workers did not work for the

two weeks before and after Christmas. The invoice falsely claimed trash pick-up
20
Case 5:20-cr-00028-MW-MJF Document1 Filed 08/18/20 Page 21 of 52

_ totaling between $21,000 and $32,000 per day during this period. Additionally,
the trash-pick-up agreement had expired on November 29, 2020, and ECS was not
authorized to collect residential trash or receive payment from Lynn Haven for
such services. | This invoice was included in the payment of two invoices to ECS in
a Lynn Haven check issued to ECS on December 31, 2018, totaling $725,941.09,
At the direction of ALBRITTON, D. White paid ALBRITTON $20,000 in cash
from the proceeds of the Lynn Haven check to ECS.

28. On January 13, 2019, three months after Hurricane Michael, a false
invoice for hurricane clean-up in the amount of $479,020.68 was submitted to
Lynn Haven by D. White and ECS that falsely claimed trash pick-up was
conducted by ECS during a 13-day period starting the day after New Year’s Day.
The invoice also falsely claimed that between 1 land 13 crews were used to collect
trash daily. The invoice falsely claimed trash pick-up during this period totaling
$32,278.68 per day for five days, $38,878.44 per day for seven days, and
$45,478.20 for the last day. Additionally, the trash-pick-up agreement had expired
on November 29, 2018, and ECS was not authorized to collect residential trash or
receive payment from Lynn Haven for such services. This invoice was included in
the payment of two invoices to ECS in a Lynn Haven check issued to ECS on

January 15, 2019, totaling $895,441.52. At the direction of ALBRITTON, D.

21
Case 5:20-cr-00028-MW-MJF Document1 Filed 08/18/20 Page 22 of 52

White paid ALBRITTON $20,000 in cash from the proceeds of the Lynn Haven
check to ECS.

29. On January 25, 2019, three months after Hurricane Michael, a false
invoice for hurricane clean-up in the amount of $216,771.24 was submitted to
Lynn Haven by D. White and ECS that falsely claimed trash pick-up was
Conducted by ECS during a six day period. The invoice also falsely claimed that
crews were used to collect trash daily. The invoice falsely claimed trash pick-up
during this period totaling $38,878.44 per day for four days, $3 5,578.56 for one |
day, and $25,678.92 for the last day. Additionally, the trash-pick-up agreement
had expired on November 29, 2018, and ECS was not authorized to collect
residential trash or receive payment from Lynn Haven for such services. This
invoice was included in the payment of two invoices to ECS in a Lynn Haven
check issued to ECS on January 31, 2019, totaling $433,259.16. At the direction
of ALBRITTON , D. White paid ALBRITTON $10,000 from the proceeds of the
Lynn Haven check to ECS.

Disposal of Vegetative Debris or Chips

30. On October 30, 2018, JOSEPH ADAM ALBRITTON provided to
City Manager M. White a list of companies that he falsely claimed had provided
prices that would be charged to receive reduced vegetative debris or chips, and

advised M. White that Company A provided the lowest price at $4.70 per cubic
22
Case 5:20-cr-00028-MW-MJF Document1 Filed 08/18/20 Page 23 of 52

yard and there was an immediate need to dispose of reduced debris. ALBRITTON
further told M. White that Lynn Haven had asked that the debris removal
companies associated with the City use only locations that charged a price of $4.70
per cubic yard or less.

31. At the time that JOSEPH ADAM ALBRITTON advised the City
Manager that the dumping location owned by Company A was the most economic
solution and should be selected by debris removal companies associated with Lynn
Haven to dispose of vegetative debris or chips, ALBRITTON was employed by,
and provided legal services to, Company IN and ALBRITTON was the registered
agent for 14 companies of the owner of Company A. Additionally, ALBRITTON
was a co-owner with the owner of Company A in another company and had been
since February of 2017. None of these ties, financial interests, and relationships |
with Company A and its owner were disclosed by ALBRITTON to Lynn Haven.

| 32. One of the companies that JOSEPH ADAM ALBRITTON falsely
claimed had not provided a price for the vegetative debris or chips disposal had
actually advised officials in Lynn Haven, including ALBRITTON, in writing that
it would accept the vegetative debris or chips for $4.00 per cubic yard, or even
lower at $3.50 per cubic yard, and save the taxpayers money both as to the price
and the costs of transportation since its disposal sites were closer to Lynn Haven |

than Company A or the other possible disposal sites.
23 .
Case 5:20-cr-00028-MW-MJF Document 1 Filed 08/18/20 Page 24 of 52

33. After the selection of Company A became public and an objection to .
the selection by Lynn Haven of Company A to be used by debris removal
companies associated with Lynn Haven to dispose of vegetative debris or chips
was made to Lynn Haven officials, one of Company A’s owners asked JOSEPH
ADAM ALBRITTON to forward ALBRITTON’s summary of the obtaining of
prices to a representative of Company D, a large debris removal company
contracted with Lynn Haven to conduct post-Hurricane Michael debris removal, so
- Company D could incorporate and justify the use of the Company A site for
vegetative debris or chips disposal.

34. In or about late October, MARGO DEAL ANDERSON convened a
meeting with one of the owners of Company A, the owner of Company B, City
Manager M. White, and several other persons at the personal residence of the
owner of Company B. At the meeting, ANDERSON praised the president of
Company B and his previous post-hurricane assistance to Lynn Haven, and the
owner of Company B complained about not receiving enough of Lynn Haven post-
Hurricane Michael business.

35. On November 1, 2018, at the direction of MARGO DEAL
ANDERSON, City Manager M. White issued a directive to Company C, a debris
removal company that was contracted with Lynn Haven to conduct post-Hurricane

Michael debris removal and clean-up, to utilize a site owned by Company B to
24
Case 5:20-cr-00028-MW-MJF Document1 Filed 08/18/20 Page 25 of 52

dispose of all vegetative debris or chips. Company C, which had been disposing of
vegetative debris or chips at another site location, stopped dumping at that site
location and commenced disposing of all of its vegetative debris or chips at the site
of Company B. Fees totaling more than $1 million for the disposal of items by
Company C at Company B’s site for the next one-year period were paid by Lynn
Haven.
36. On or about November 11, 2018, at the direction of MARGO
DEAL ANDERSON, City Manager M. White issued a directive to Company D, a
_ debris removal company that was contracted with Lynn Haven to conduct post-
Hurricane Michael debris removal and clean-up, to utilize a site owned by
Company B to dispose of all vegetative debris or chips. Company D,. which had
been disposing of vegetative debris or chips at another site location, ended
dumping at that site location and commenced disposing of all of its vegetative
debris or chips at the site of Company B. Fees totaling more than $1 million for
the disposal of items by Company D at Company B’s site for the next year period
were paid by Lynn Haven.
37. On November 19, 2018, at the request of the co-owner of Company
A, JOSEPH ADAM ALBRITTON sent to the vice-president of Company D,
contracted to remove debris in Lynn Haven after Hurricane Michael, an email with |

the subject, “Justification Notice,” and provided his summary and analysis that the
25
Case: 5:20-cr-00028-MW-MJF Document1 Filed 08/18/20 Page 26 of 52

Company A site be used to dispose of vegetative debris or chips by all debris
removal companies associated with Lynn Haven.
Disaster Debris Management Site

38. While Lynn Haven was finalizing its decision concerning the location
to be utilized for the disposal of vegetative debris or chips, City Manager M. White
consulted with the City Engineer and planned to have real property owned, but not
used by Lynn Haven, permitted by the State of Florida to be used by debris
removal companies associated with Lynn Haven to dispose of vegetative debris or
chips.

39. However, MARGO DEAL ANDERSON instructed City Manager
M. White to stop the permitting process for the Lynn Haven property for the |
disposal of vegetative debris or chips and stated that it would be unnecessary. .

40. MARGO DEAL ANDERSON then directed City Manager M. White
to seek authorization from the State of Florida for Lynn Haven to obtain a new
Disaster Debris Management Site (DDMS) at property owned by Company B in
Bay County. Accordingly, on November 7, 2018, City Manager M. White filed a
written request with the State of Florida requesting authorization for Lynn Haven
to use anew DDMS for temporary storage and processing of disaster debris

generated as the result of Hurricane Michael.

26
Case 5:20-cr-00028-MW-MJF Document1 Filed 08/18/20 Page 27 of 52

41. During the same period of time that the DDMS authorization was

arranged for Company B, two disaster debris companies, contracted with Lynn

| Haven for debris removal, were directed to dispose of the vegetative debris or
chips at Company B’s site, and Company B received payment of fees for that
dumping from Lynn Haven, MARGO DEAL ANDERSON accepted things of
value from the owner of Company B, including travel in a private airplane for
ANDERSON and another person to Biloxi, Mississippi, and the Florida Keys,
lodging, meals and entertainment, and lodging aboard a private yacht and meals in
Key West, Florida.

17th Street Projects and % Cent Surtax Design/Build Contract

42. In August 2015, Lynn Haven approved an agreement for Company B
to perform work in the amount of $3.72 million for the 17° Street Ditch
Stormwater Project (17" Street project). Lynn Haven also approved the financing
of the project by Company B at an interest rate of 2.55 per cent for a term of 20
years.

43. On March 20, 2017, MARGO DEAL ANDERSON signed, on behalf
of Lynn Haven, a promissory note to pay Company B $3.72 million with respect to
the 17" Street project. The promissory note was for a period of 30 years — 10 years
greater than what was approved by the Lynn Haven City Commission - and

required Lynn Haven to pay interest of 2.55 per cent annually and make monthly
27
Case 5:20-cr-00028-MW-MJF Document1 Filed 08/18/20 Page 28 of 52

payments to Company B. In financing the 17" Street project with Company B,
Lynn Haven agreed to pay Company B approximately $1.6 million, as interest, in
addition to the $3.72 million the City would pay Company B for its work on the
17 Street project contract,

44, On July 29, 2017, MARGO DEAL ANDERSON and the Lynn
Haven Commission approved a resolution authorizing the issuance by Lynn Haven
of a $3,910,000 municipal revenue bond and a loan agreement to be signed with a
financial institution to provide the funding for Lynn Haven to pay for infrastructure
work in the City that was to be conducted by Company B. The term of the loan
was for 10 years and the interest rate was 2.18 per cent per annum. ANDERSON
signed the resolution and bond loan agreement.

45. On August 9, 2017, MARGO DEAL ANDERSON signed an
agreement between Lynn Haven and Company B designating Company B to be the
contractor or vendor for various projects that would be conducted in Lynn Haven
under a % Cent Surtax Design/Build Contract, utilizing proceeds from the “4 cent
Bay County sales tax that was in effect for ten years. This agreement, negotiated
by ANDERSON and the owner of Company B, made Company B the contractor
for numerous multi-million dollar Lynn Haven infrastructure projects that would

not require any bid procedure for any of the projects related to the agreement.

28
Case 5:20-cr-00028-MW-MJF Document1 Filed 08/18/20 Page 29 of 52

46. On October 24, 2017, the owner of Company B sent a letter to City
Manager M. White advising that he had completed phase one of the project earning
the total amount ($3.8 million) authorized to date. The letter further stated that
Company B would proceed with the next phase but not invoice Lynn Haven until
the City had obtained the new loan. The amount of the referenced additional work
was $1.8 million submitted by Company B in an invoice in January 2018.

47. MARGO DEAL ANDERSON directed M. White to allow Company
B to proceed as requested with the work despite no funding being available, a new
loan had not been obtained, the City had not approved the specific roads that
Company B was paving, and engineering work had not been completed on many of
the roads that Company B had finished its work on.

48. On December 12, 2017, MARGO DEAL ANDERSON and the Lynn
Haven Commission approved a resolution authorizing the issuance by Lynn Haven
of a $6,090,000 municipal revenue bond and a loan agreement to be signed with 4
financial institution to provide the funding for Lynn Haven to pay for infrastructure
work in the City that was to be conducted by Company B. The term of the loan
was for 10 years and the interest rate was 2.35 per cent per annum. ANDERSON

signed the resolution and bond loan agreement.

29
Case 5:20-cr-00028-MW-MJF Document1 Filed 08/18/20 Page 30 of 52

49. OnJ anuary 4, 2018, Company B submitted an application to Lynn
Haven for payment of $1,850,170.66 for work performed on phase two during
approximately a two month period.

50. In June 2018, the owner of Company B and MARGO DEAL
ANDERSON requested City Manager M. White to proceed with an additional
phase of the 17" Street project. M. White told ANDERSON and the owner of.
Company B that he wanted to put the project on hold as it was going to cost the
City a large amount of money to continue the project and the City did not have the

money to pay for the project at that time. ANDERSON and the owner of
Company B told M. White that the owner of Company B wanted to proceed with
the project.

51. ANDERSON pressured M. White to have Lynn Haven proceed with
the project and stated that the owner of Company B would finance the additional
approximate $1 million cost of the project. Despite protestations by City Manager
M. White that Lynn Haven did not need the additional debt, ANDERSON directed
M. White to make it happen.

52. On August 21, 2018, Lynn Haven advertised for sealed bids from
businesses to perform additional work on the 17" Street project. Since the Florida
Department of Transportation (FDOT) had become a partner with Lynn Haven to

provide some of the funding for the project, MARGO DEAL ANDERSON and
30
Case 5:20-cr-00028-MW-MJF Document1 Filed 08/18/20 Page 31 of 52

Lynn Haven were required to solicit‘bids for the additional work on the 17" Street
project and obtain the concurrence of FDOT.

53. Three sealed bids for the additional work on the 17" Street project
were submitted: one from Company B, one from a relative of Company B’s owner,
and one from Company A. In the past, these three companies had bid on contracts
with public entities, agreeing among themselves that one company would submit
the lowest bid on a specific project and the other two companies would submit
higher bids. Then, in another public project, a different company would submit the
lowest bid. Company B’s $95 7,000 bid was determined to be the lowest bid and
recommended to be awarded to Company B by the Lynn Haven City Engineer.

54. The sealed bid procedure was intended to make it appear as if the
award of the additional work for the project was fair and above board, and would

‘receive the concurrence of the FDOT, which had signed a Joint Participation
Agreement with Lynn Haven in the 17" Street project. Seven months before the
selection of Company B for the additional work on the 17" Street. project, the
owner of Company B arranged to have the Lynn Haven City Engineer sell his 2006
ITAS Motorhome (Motorhome), valued at least at approximately $106,000, to
MARGO DEAL ANDERSON without the payment of any money by

ANDERSON, by the following means:

31
Case 5:20-cr-00028-MW-MJF Document1 Filed 08/18/20 Page 32 of 52

a. The owner of Company B issued a personal check to the City
Engineer in the amount of $75 ,000, which allowed the City Engineer to pay off,
with additional funds that he possessed, a $105,993.70 loan on the Motorhome;

bh. The motor vehicle title for the Motorhome was transferred to

the name of ANDERSON ’s husband after the City engineer initially listed the
purchaser as the owner of Company B; |

C. The transfer of title filed with the Florida Division of Motor
Vehicles falsely stated that $35,000 was paid by ANDERSON’s husband to -
purchase the Motorhome;

d. The Motorhome was titled in the name of ANDERSON’s
husband;

e, No money was paid by ANDERSON or her husband to obtain
this Motorhome valued at approximately $106,000; and

f. Approximately 22 months after the transfer of the Motorhome
to ANDERSON and her husband, ANDERSON’s husband issued a $20,000 check
to the owner of Company B. This action followed the public reporting of the
Federal investigation into public officials in Lynn Haven, including an indictment
of two Lynn Haven public officials and three other individuals charged with
conspiracy, fraud, and related offenses atising from the defrauding of Lynn Haven.

That indictment included allegations that the Lynn Haven Mayor received post-
32
Case 5:20-cr-00028-MW-MJF Document1 Filed 08/18/20 Page 33 of 52

hurricane repairs to her private property and the work was paid for by Lynn Haven
based upon fraudulent invoices that concealed and did not disclose that work
performed for Lynn Haven was instead performed at a number of public officials’
private residences and the private residences of a few other individuals, yet billed
as work performed at Lynn Haven public properties.

55. On November 6, 2018, MARGO DEAL ANDERSON voted for and
signed a resolution of Lynn Haven amending the Joint Participation Agreement
with FDOT relating to the 17" Street project stating that Lynn Haven had agreed to
contract for and complete the work as described in the Joint Participation
Agreement with Company B.

56. On November 7, 2018, less than a month after Hurricane Michael and
at the time that the owner of Company B complained to MARGO DEAL
ANDERSON about not receiving enough hurricane clean-up work, M. White
awarded the contract to Company B and executed a contract for Company B to ~
perform an additional amount of work on the 17" Street project in exchange for
$957,000. As directed by ANDERSON, this amount was added to the amount of
the March 2017 promissory note that Lynn Haven had signed payable to Company
B, increasing the amount that Lynn Haven agreed to pay Company B for the
project to $5,178,555. In addition, Lynn Haven was required to pay 2.55 per cent

interest annually to Company B on the new note amount.
33
Case 5:20-cr-00028-MW-MJF Document 1 Filed 08/18/20 Page 34 of 52

57. During the same period of time that MARGO DEAL ANDERSON
provided approval for Company B to proceed with the 17th Street project, and for
which Company B received from Lynn Haven regular monthly payments of
approximately $15,000 (including interest) and subsequent work by Company B,
and during the same time period that ANDERSON provided approvals for
Company B, signed various documents, and caused Lynn Haven to incur
significant financial obligations for Company B to proceed with numerous projects
in Lynn Haven pursuant to the 2 Cent Surtax Design/Build Contract, MARGO.
DEAL ANDERSON, in addition to receiving a free Motorhome from the owner of
Company B, also accepted things of value from the owner of Company B,
including travel in a private airplane to Biloxi, Mississippi, and the Florida Keys,
and lodging, meals, and entertainment.

~ WorldClaim Insurance

58. Following Hurricane Michael, Lynn Haven received a request from
WorldClaim public adjusters to work with Lynn Haven to assist in documentation .
and adjustment of its claim with insurance companies with respect to losses that
| Lynn Haven incurred on October 10, 2018, associated with Hurricane Michael.
Individual A, a Lynn Haven public official, strongly recommended to the City

Manager that Lynn Haven select WorldClaim.

34
Case 5:20-cr-00028-MW-MJF Document 1. Filed 08/18/20 Page 35 of 52

59. Individual A advised City Manager M. White that a conspirator was to
receive a percentage of whatever business the conspirator brought to WorldClaim,
and that the conspirator would split with Individual A whatever business was
obtained from the City. Individual A told M. White that if Lynn Haven selected
WorldClaim, Individual A would give to M. White some of the money that
Individual A was receiving from the conspirator, and M. White, MARGO DEAL
ANDERSON, and a Lynn Haven Commissioner would not be charged any claims
fees by WorldClaim to adjust any: private insurance claims for those public
officials. |

60. On October 24, 2018, and pursuant to the continuing Declaration of
Emergency, MARGO DEAL ANDERSON and M. White signed a contract
retaining WorldClaim to assist in documentation and adjustment of Lynn Haven’s
claim under a primary insurance policy with respect to losses that occurred due to
Hurricane Michael. The contract obligated Lynn Haven to pay a sliding fee scale
from 3 to 10 per cent of the net recovery between $0 and $60 million. This.

contract was entered into without any request for bids or requests for
qualifications, incurring a significant financial obligation for the City, in
accordance with a local state of emergency resolution that had been extended by |
Lynn Haven for seven days the day before the signing of the WorldClaim contract

and which emergency resolution was scheduled to, and did, expire six days later.
35
Case 5:20-cr-00028-MW-MJF Document1 Filed 08/18/20 Page 36 of 52

61. Following Hurricane Michael, City Manager M. White sought a
claims adjuster for his personal residence and farm for damages sustained to the
properties. White asked Individual A if WorldClaim could help MARGO DEAL
ANDERSON, M. White, and a City Commissioner. Individual A advised that —
WorldClaim would help all three public officials. WorldClaim handled the
insurance claims for hurricane damage to the private residences and properties of
ANDERSON, M. White, and a City Commissioner.

62. WorldClaim sent M. White a bill in the amount of $10,000 for its
work in adjusting the insurance claims of M. White relating to his private property.
The invoice amount of $10,000 was matked through, there were initials next to the
mark, and zero dollars was shown as the amount due. M. White told both
MARGO DEAL ANDERSON and a City Commissioner that WorldClaim was
going to help them with their insurance claims at no cost to them. WorldClaim
agreed to charge both ANDERSON and a City Commissioner no fee for its work
in adjusting the insurance claims of ANDERSON and the City Commissioner
relating to their private property.

63. No money was paid by the City Commissioner for WorldClaim to
represent him and assisting him in obtaining approximately $75,000 from an
insurance company for damages done to his private property. Through the efforts

of WorldClaim representing her and assisting her with her insurance claim,
36
Case 5:20-cr-00028-MW-MJF Document1 Filed 08/18/20 Page 37 of 52

MARGO DEAL ANDERSON obtained approximately $81,125 from an ;
insurance company for damages done to her private property. After the federal
investigation of ANDERSON and others was made public, ANDERSON issued a
check to WorldClaim for a reduced fee of only $3,646.

Florida Requirements To File Public Acceptance of Gifts Reports

64. As Mayor of Lynn Haven, MARGO DEAL ANDERSON was a
public official who was required under Florida law to file a Form 9, “Quarterly
Gift Disclosure” with the Florida Commission on Ethics if she accepted a gift
valued at more than $100. This Form 9 was required to be filed during the
calendar quarter for which the gift was received, and describe the ift, the name
_ and address of the person making the gift, and the date the gift was received.
ANDERSON failed to file a Quarterly Gift Disclosure form as required by Florida
law from the date of her election as Lynn Haven Mayor in 2015 through June of
2020, despite receiving numerous things of value in excess of $100 from various
individuals. ANDERSON concealed the receipt of these items.

65. As the City Attorney for Lynn Haven, JOSEPH ADAM
ALBRITTON was a public official who was required under Florida law to file a
Form 9, “Quarterly Gift Disclosure” with the Florida Commission on Ethics if he
accepted a gift valued at more than $100. This Form 9 was required to be filed

during:the calendar quarter for which the gift was received, and describe the gift,
37
-Case 5:20-cr-00028-MW-MJF Document 1 Filed 08/18/20 Page 38 of 52

the name and address of the person making the gift, and the date the gift was
received. ALBRITTON failed to file a Quarterly Gift Disclosure form as required
by Florida law from the date of his appointment as City Attorney in October 2018 |
through June of 2020, despite receiving numerous things of value in excess of
$100 from various individuals. ALBRITTON concealed the receipt of these
items.

66.. MARGO DEAL ANDERSON directed Lynn Haven employees to
assemble, print, and provide various city records to her that she in turn provided
Company B relating to ongoing and planned Lynn Haven projects. .

67. On or about July 13, 2020, the owner of Company B made false
statements to a Special Agents of the Federal Bureau of Investigation concerning
the transfer of the 2006 ITAS motorhome to MARGO DEAL ANDERSON and
her husband, and provided to the Special Agents a claimed bill of sale relating to
the motor home that falsely stated the motor home was sold by the owner of
Company B to Anderson’s husband on July 6, 2018, for $70,000 that was paid
“half down and half due with 6 percent interest.” —

68. The conspirators performed acts and made statements to hide and
conceal, and cause to be hidden and concealed, the purpose of the conspiracy and
_ the acts committed in furtherance thereof.

All in violation of Title 18, United States Code, Section 1349.
38
Case 5:20-cr-00028-MW-MJF Document1 Filed 08/18/20 Page 39 of 52

COUNTS TWO THROUGH TWENTY-EIGHT.
A. INTRODUCTION
The allegations of Count One, Section A, are hereby realleged and
incorporated by reference as if fully set forth herein.
B. THE CHARGE
Between on or about August 1, 2015, and on or about August 11, 2020, in
the Northern District of Florida and elsewhere, the defendants, _
MARGO DEAL ANDERSON
and
JOSEPH ADAM ALBRITTON,
did knowingly and willfully devise, and intend to devise, a scheme to defraud and
for obtaining money and property by means of material false and fraudulent
pretenses, representations, and promises, and for the purpose of executing such
scheme, did cause wire communications to be transmitted in interstate and foreign
commerce.
C. SCHEME TO DEFRAUD
It was part of the scheme to defraud that:

The allegations of Count One, Section C, Paragraphs 1-68, are hereby

realleged and incorporated by reference as if fully set forth herein.

39
Case 5:20-cr-00028-MW-MJF Document1 Filed 08/18/20 Page 40 of 52

D. WIRE COMMUNICATIONS

On or about the following dates, for the purpose of executing the scheme to

defraud, the defendants,

MARGO DEAL ANDERSON

and

JOSEPH ADAM ALBRITTON,

knowingly did cause wire communications to be transmitted in interstate and

foreign commerce as set forth below:

 

 

 

 

 

 

 

 

 

 

 

 

 

COUNT DATE WIRE COMMUNICATION
TWO October 25, 2017 Email with letter from M. White to
engineering firm
THREE October 23,2018 |. Text messages between ALBRITTON
and D. White re work @306 n Palo Alto
FOUR October 23, 2018 Text message ALBRITTON to D.
White requesting ECS invoice
FIVE October 24, 2018 Text messages between ALBRITTON
and D, White requesting electrician at
_ girlfriend’s residence
SIX October 26, 2018 Deposit of $224,722.75 check
. . and related wire
SEVEN October 30, 2018 Email From ALBRITTON To City
Manager re use of Company A pit
EIGHT October 30, 2018 Text message from M. White to City
Engineer to cancel permit application
NINE November 1, 2018 Email from M. White to Company C
directing it to use Company B pit
TEN November 8, 2018 Email including letter of M. White to
| State of Florida requesting approval for
DDMS site for Company B

 

40

 
Case 5:20-cr-00028-MW-MJF Document1 Filed 08/18/20 Page 41 of 52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ELEVEN November 8, 2018 Text messages between ALBRITTON
and D. White requesting D. White to
— come sign task order
‘| TWELVE November 9, 2018 Text messages between ALBRITTON
and D. White to go to 2114 CC Dr., tarp
: and patch broken windows)
THIRTEEN November 9, 2018 Text messages between
M. White and D. White re
ANDERSON ’s property clean-up
FOURTEEN November 15, 2018 Text messages between ALBRITTON
and D. White re needing invoice
FIFTEEN November 15, 2018 Deposit of $1,288,716.54
check and related wire
SIXTEEN November 19, 2018 Email From ALBRITTON To
Company A Executive re justification
for Company. A pit
SEVENTEEN November 28, 2018 © Text message From D. White to
ALBRITTON (“$$$”)
EIGHTEEN November 30, 2018 Deposit of $433,365.85
check and related wire
NINETEEN December 14, 2018 Deposit of $515,731.31
check and related wire
‘TWENTY December 26, 2018 Text messages of M. White and D.
. White re ANDERSON has a “good job”
for D. White .
TWENTY- December 31, 2018 Deposit of $725,941.09
ONE | check and related wire
TWENTY- January 7, 2019 Text messages of ALBRITTON and M.
TWO | White —
TWENTY- January 14, 2019 Text messages between ALBRITTON
THREE and D. White requesting D. White to
sign addendum to Lynn Haven contract
TWENTY- January 15, 2019 Deposit of $895,441.52
FOUR check and related wire
TWENTY- © January 16, 2019 Text messages between ALBRITTON
FIVE | and D. White re trailer invoice
TWENTY-SIX Deposit of $433,259.16

 

January 31, 2019

 

check and related wire

 

Ay

 
Case 5:20-cr-00028-MW-MJF Document1 Filed 08/18/20 Page 42 of 52

 

TWENTY- | February 18, 2019 Text message from ALBRITTON to D.

 

 

 

 

SEVEN White re need for invoice for enclosed
trailer
TWENTY- March 9, 2019 Text message from ALBRITTON to D.
EIGHT White re need for invoice for both
storage units

 

 

In violation of Title 18, United States Code, Sections 1343 and 2.
COUNT TWENTY-NINE

Between on or about October 10, 2018, and on or about April 30, 2019, in

the Northern District of Florida, and elsewhere, the defendants,
MARGO DEAL ANDERSON
and
JOSEPH ADAM ALBRITTON,

being agents of an organization and agency of the local government, that is, the
City of Lynn Haven, Florida, receiving in the one-year period beginning October
10, 2018, benefits in excess of $10,000 under a federal program involving grants,
contracts, subsidies, loans, guarantees, and other forms of federal assistance, did
knowingly embezzle, steal, obtain by fraud, without authority convert to the use of
a person other than the rightful owner, and intentionally misapply property that
was valued at $5,000 or more and under the care, custody, and control of such

organization, local government, and agency.

In violation of Title 18, United States Code, Sections 666(a)(1)(A) and 2.

42
Case 5:20-cr-00028-MW-MJF Document1 Filed 08/18/20 Page 43 of 52

COUNTS THIRTY THROUGH SIXTY-TWO |
I. Introduction
The allegations of Count One, Section A, are hereby realleged and
incorporated by reference as if fully set forth herein.
II. The Charge
Between on or about August 1, 2015, and on or about August 11, 2020, in
the Northern District of Florida and elsewhere, the defendants,
MARGO DEAL ANDERSON
and
JOSERPH ADAM ALBRITTON,
did knowingly and willfully devise and intend to devise a scheme to defraud and
deprive the City of Lynn Haven and its citizens of their right to the honest services
of ANDERSON, the elected Mayor of Lynn Haven, Florida, and ALBRIT TON,
the City Attorney for Lynn Haven, Florida, through bribery or kickbacks.
III. The Fraudulent Scheme
The fraudulent scheme is summarized in paragraphs | through 68 of Section
C of Count One, which are realleged and incorporated by reference as if fully set
forth herein.
IV. Wire Communications

On or about the following dates, in the Northern District of Florida and

' elsewhere, the defendants,
43
Case 5:20-cr-00028-MW-MJF Document1 Filed 08/18/20 Page 44 of 52

MARGO DEAL ANDERSON

and

JOSEPH ADAM ALBRITTON,

for the purpose of executing the fraudulent scheme, caused wire communications

to be transmitted in interstate commerce as set forth below.

 

 

 

 

COUNT DATE WIRE TRANSMISSION
THIRTY October 6, 2017 | Deposit of $2,272,669.87 check
. and related wire
THIRTY-ONE October 13, 2017 Deposit of $72,000 check and
. related wire .
THIRTY-TWO October 25,2017 | Email of letter from M. White to

engineering firm —

 

THIRTY-THREE

November 6, 2017

Deposit of $1,455,330.13 check
and related wire

 

THIRTY-FOUR

January 8, 2018

Deposit of $1,850,170.66 check
and related wire

 

THIRTY-FIVE

February 16, 2018

Deposit of $75,000 check from
owner of Company B into the
account of Individual A for
Motorhome and related wire

 

THIRTY-SIX

October 23, 2018

Text message ALBRITTON to
D. White requesting ECS invoice

 

| THIRTY-SEVEN

October 24, 2018

Text messages between
ALBRITTON and D. White
requesting electrician at
girlfriend’s residence

 

THIRTY-EIGHT

October 26, 2018

Deposit of $224,722.75 check
and related wire

 

THIRTY-NINE

October 30, 2018

Email From ALBRITTON To
City Manager re use of Company
A pit

 

FORTY

 

 

October 30, 2018

 

Text message from M. White to
City Engineer to cancel permit
application

 

44

 
Case 5:20-cr-00028-MW-MJF Document1 Filed 08/18/20 Page 45 of 52

 

Email from M. White to Company

 

FORTY-ONE November 1, 2018
C directing it to use Company B
| pit |
FORTY-TWO November 8, 2018 Email including letter of M. White

to State of Florida requesting
approval for DDMS site for
Company B

 

FORTY-THREE

November 8, 2018

Text messages between
ALBRITTON and D. White
requesting D. White to come sign
task order)

 

FORTY-FOUR

November 9, 2018

Text messages between M. |
WHITE and D. WHITE re
ANDERSON property clean-up

 

FORTY-FIVE

November 9, 2018

Text messages between
ALBRITTON and D. White to go
to 2114 CC Dr., tarp & patch

broken windows

 

FORTY-SIX

November 15, 2018 ©

Text messages between
ALBRITTON and D. White re
needing invoice

 

-| FORTY-SEVEN

November 15, 2018

Deposit of $1,288,716.54 check

‘and related wire

 

FORTY-EIGHT

November 28, 2018

Text message From D. White to
ALBRITTON (“$$$”)

 

November 30, 2018

 

 

 

 

 

 

 

FORTY-NINE Deposit of $433,365.85
check and related wire
-| FIFTY December 14, 2018 ~ Deposit of $515,731.31
a check and related wire
FIFTY-ONE December 26, 2018 Text messages of M. WHITE and
D. WHITE re ANDERSON has a
| “good job” for D. White
FIFTY-TWO December 31,2018 | Deposit of $725,941.09
check and related wire
FIFTY-THREE January 7, 2019 Text message of M. White and

ALBRITTON

 

45

 
Case 5:20-cr-00028-MW-MJF Document1 Filed 08/18/20 Page 46 of 52

 

FIFTY-FOUR

January 14, 2019

Text messages between .
ALBRITTON and D. White

requesting D. White to sign

addendum to Lynn Haven contract

 

FIFTY-FIVE

January 15, 2019

Deposit of $895,441.52
check and related wire

 

FIFTY-SIX

January 16, 2019

Text messages between
ALBRITTON and D. White re
trailer invoice

 

FIFTY-SEVEN

January 31, 2019

Deposit of $433,259.16
check and related wire

 

FIFTY-EIGHT

February 8, 2019

Email from WorldClaim to
ANDERSON including
attachment of contract and no fee
addendum for WorldClaim to be
private insurance adjuster

 

FIFTY-NINE

February 12, 2019

Email from ANDERSON to
WorldClaim including signed
contract for WorldClaim to be
private insurance adjuster

 

SIXTY

February 18, 2019

Text message from ALBRITTON
to D. White re need for invoice for
enclosed trailer

 

SIXTY-ONE

March 9, 2019

Text message from ALBRITTON
to D. White re need for invoice for
both storage units

 

SIXTY-TWO

 

 

January 16, 2020

 

Deposit of $20,000 check on
ANDERSON account payable to
Company B owner and related
wire

 

In violation of Title 18, United States Code, Sections 1343, 1346, and 2.

COUNT SIXTY-THREE

On or about November 18, 2019, in the Northern District of Florida and

elsewhere, the defendant,

46

 
Case 5:20-cr-00028-MW-MJF Document1 Filed 08/18/20 Page 47 of.52

MARGO DEAL ANDERSON,
did knowingly and willfully make materially false, fictitious, and fraudulent |
statements and representations in a matter within the executive branch of the
Government of the United States, that is, the defendant falsely stated that:
a, ANDERSON was unaware of the role of Erosion Control
Specialists (ECS) in the post-Hurricane Michael clean-up of Lynn Haven;

and

b. ANDERSON was first introduced to David “Mickey” White in
December 2018 or January 2019, when volunteers were used to clean up
various streets designated by Lynn Haven as needing some attention and

clean-up.

These statements and representations were false because, as ANDERSON

then well knew:
a. © ANDERSON was aware that ECS had been contracted by
Lynn Haven to conduct debris removal and repairs in the City of Lynn

Haven after Hurricane; _
b. ANDERSON was introduced to David “Mickey” White

through City Manager Michael White shortly after Hurricane Michael and

47
Case 5:20-cr-00028-MW-MJF Document1 Filed 08/18/20 Page 48 of 52

requested David “Mickey” White to have ECS clean up her private

residence.

In violation of Title 18, United States Code Section 1001(a)(2).

COUNT SIXTY-FOUR
A. CHARGE

Between on or about October 10, 2018, and April 1, 2019, in the Northern

District of Florida and elsewhere, the defendant,

| JOSEPH ADAM ALBRITTON,
did knowingly and willfully devise, and intend to devise, a scheme to defraud and
for obtaining money and property by means of material false and fraudulent
pretenses, representations, and promises, and for the purpose of executing such
scheme, did cause a matter to be delivered by the United States Postal Service and
commercial interstate carrier.

B. SCHEME TO DEFRAUD

It was part of the scheme to defraud that:

1. The defendant, JOSEPH ADAM ALBRIT TON, made, and caused
to be made, false and fraudulent representations to the St. John’s Insurance
Company concerning damages to his residence in Lynn Haven, Florida, as a result
of Hurricane Michael in order to fraudulently obtain money from the St. John’s

Insurance Company.
48
Case 5:20-cr-00028-MW-MJF Document1 Filed 08/18/20 Page 49 of 52

2. JOSEPH ADAM ALBRITTON represented in a claim that his
residence had been damaged by Hurricane Michael and falsely represented that he
had paid for tree removal, debris removal, and installation of a tarp to his
residence totaling $9,600.

3. In fact, the tree removal, debris removal, and installation of a tarp to
the residence and property of JOSEPH ADAM ALBRITTON had been made by
Erosion Control Specialist (ECS) at no cost to him, as ECS received payment from
the City of Lynn Haven for its employees making the repairs and conducting debris
removal at ALBRITT ON’s residence. However, the City of Lynn Haven was not
aware that ECS had made repairs to ALBRITTON’s personal residence, as the
City of Lynn Haven was falsely billed for alleged work on city properties.

4, To facilitate the scheme, JOSEPH ADAM ALBRITTON solicited
ECS to create a false and fictitious invoice attesting to repair work done to his
residence after the hurricane by ECS in the amount of $9,600, and that the amount
of the invoice was paid in full on October 24, 2018, which invoice ALBRITTON
then submitted to St. John’s Insurance Company in support of his fraudulent

insurance claim.

49
Case 5:20-cr-00028-MW-MJF Document1 Filed 08/18/20 Page 50 of 52

5. Based upon the false claim, St. John’s Insurarice Company issued |
payment in the amount of $6,100 to JOSEPH ADAM ALBRITTON that was
based upon the false ECS invoice for the tree removal, debris removal, and
installation of a tarp to ALBRITTON’s residence and represented payment of the
$9,600 less a deductible under the insurance property. This payment was mailed to
ALBRITTON ’s address in Lynn Haven. ALBRITTON caused the St. John’s
Insurance Company insurance check to be deposited into a bank account belonging
to him.

C. MAILING
On or about November 29, 2018, the defendant,
JOSEPH ADAM ALBRITTON,
knowingly did, for the purpose of executing the fraudulent scheme and attempting
to do so, cause to be transmitted by United States mail and private and commercial
catrier, a $6,100 check issued from the St. Johns Insurance Company.
In violation of Title 18, United States Code, Sections 1341 and 2.
CRIMINAL FORFEITURE —

The allegations contained in Counts One through Sixty-Two, and Sixty-Four
of this Indictment are hereby realleged and incorporated by reference for the
purpose of alleging forfeiture. From their engagement in the violations alleged in

~ Counts One through Sixty-Two, and Sixty-Four of this Indictment, the defendants,
50
Case 5:20-cr-00028-MW-MJF Document1 Filed 08/18/20 Page 51 of 52

MARGO DEAL ANDERSON
. and
JOSEPH ADAM ALBRITTON,
shall forfeit to the United States, pursuant to Title 18, United States Code, Section
981(a)(1)(C), and Title 28, United States Code, Section 2461(c), any and all of the
defendants’ right, title, and interest in any property, real and personal, constituting,
and derived from, proceeds traceable to such offenses, including the following:
a. 2006 ITAS Motorhome, VINF4UZACKDC26CW30357.
If any of the property described above as being subject to forfeiture, as a
result of acts or omissions of the defendants:
i. cannot be located upon the exercise of due diligence;
ii. has been transferred, sold to, or deposited with a third party;
iii. has been placed beyond the jurisdiction of this Court;
iv. has been substantially diminished in value; or
v. has been commingled with other property that cannot be
subdivided without difficulty,

it is the intent of the United States, pursuant to Title 21, United States Code,

Section 853(p), as incorporated by Title 28, United States Code, Section 2461(c),

51
Case 5:20-cr-00028-MW-MJF Document1 Filed 08/18/20 Page 52 of 52

to seek forfeiture of any other property of said defendant up to the value of the

    

 

 

forfeitable property.
FOREPERSON
o¢ /)x J 2020
DATE
ES
LAWRENCE KEEF

United States Attorney

La ay

STEPHEN M. KUNZ @
Assistant United States Attorney

52
